        Case 4:17-cr-00083-BMM Document 92 Filed 03/29/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                   CR-17-83-GF-BMM
                Plaintiff,
      vs.

WACEY MOUNTAIN CHIEF,                                      ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on March 10, 2021. (Doc. 89.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on March 9, 2021. (Doc. 90.)

The United States accused Mountain Chief of violating his conditions of

supervised release 1) by having contact with the victim this case on three separate

occasions; 2) by committing two other crimes; 3) by using marijuana; 4) by using
        Case 4:17-cr-00083-BMM Document 92 Filed 03/29/21 Page 2 of 4



methamphetamine; 5) by failing to follow the instructions of his probation officer

on two separate occasions; and 6) by consuming alcohol on two separate

occasions. (Doc. 86.)

      At the revocation hearing, Mountain Chief admitted to violating the

conditions of his supervised release 1) by having contact with the victim this case

on three separate occasions; 2) by committing two other crimes; 3) by using

marijuana; 4) by using methamphetamine; 5) by failing to follow the instructions

of his probation officer on two separate occasions; and 6) by consuming alcohol on

two separate occasions (Doc. 90.) Judge Johnston found that the violations

Mountain Chief admitted proved to be serious and warranted revocation, and

recommended that Mountain Chief receive a custodial sentence of 3 months, with

33 months of supervised release to follow with the first 60 days of supervised

release in a secure in patient drug and alcohol treatment facility. (Doc. 89.)

Mountain Chief was advised of his right to appeal and his right to allocute before

the undersigned. (Doc. 90.) The violations prove serious and warrant revocation

of Mountain Chief’s supervised release. The Court finds no clear error in Judge

Johnston’s Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 89) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Wacey Mountain Chief be sentenced to the custody of
        Case 4:17-cr-00083-BMM Document 92 Filed 03/29/21 Page 3 of 4



the United States Bureau of Prisons for 3 months, with 33 months of supervised

release to follow with the first 60 days of supervised release spent in a secure in

patient drug and alcohol treatment facility.

      DATED this 29th day of March, 2021.
Case 4:17-cr-00083-BMM Document 92 Filed 03/29/21 Page 4 of 4
